Scott, J.,
dissenting. I dissent from so much of the opinion of the majority of the court as maintains that, in the computation of the damages to be paid to the owner of the property taken for public use, regard must be had to the advantages and disadvantages resulting to such owner from the use to which the property may be applied. The value in cash of the thing taken, considering its place and situation, is the compensation contemplated by the constitution to which the owner, as such, is entitled. The legislature may condensate disadvantages with advantages, but the value of the property taken must be paid for in money.